DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a braking member and a stopper in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokochi US 2011/0062645 (“Yokochi”).  Regarding claim 1, Yokochi disclosed a loading apparatus supporting a printed material ejected through a paper exit of a printer body, the loading apparatus comprising: 
 	a support surface (903, 915) facing forward and inclined vertically downward from the paper exit (901) and moreover configured to come into contact with a first surface of the printed material, the first surface being a vertically downward surface at the paper exit; 

 	a stopper (905) configured to come into contact with a downstream leading end of the printed material in a paper ejection direction in which the printed material is ejected, wherein the stopper is locatable at a first position and a second position on the support surface, and a distance between the second position and the paper exit is greater than a distance between the first position and the paper exit (see Figure 10).  
 	Regarding claim 2, Yokochi disclosed the loading apparatus switches between a first state where the braking member comes into contact with the printed material and a second state where the braking member does not come into contact with the printed material (see at least Figures 9A and 9B).
 	Regarding claim 3, the loading apparatus may be in the second state when the stopper is located at the first position and may be in the first state when the stopper is located at the second position.  See also MPEP 2114.
	Regarding claim 5, Yokochi disclosed the support surface has a rib formed thereon along the paper ejection direction (see at least Figure 5).  
 	Regarding claim 6, Yokochi disclosed the stopper is slidable on the support surface (Figure 10).  
 	Regarding claim 7, Yokochi disclosed a printer comprising: 
 	a paper exit (901) through which a printed material is ejected; 
 	a support surface (903, 915) facing forward and inclined vertically downward from the paper exit and moreover configured to come into contact with a first surface of 
 	a braking member (80) provided near the paper exit and configured to come into contact with the first surface and to hold a part, which contacts therewith, of the printed material; and 
 	a stopper (905) configured to come into contact with a downstream leading end of the printed material in a paper ejection direction in which the printed material is ejected, wherein 
 	the stopper is configured to be located at a first position and a second position on the support surface, and a distance between the second position and the paper exit is greater than a distance between the first position and the paper exit (Figure 10).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658